In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00055-CR

DAVID BOIMA HOFF, Appellant               §   On Appeal from the 372nd District Court

                                          §   of Tarrant County (1449644D)

V.                                        §   April 28, 2022

                                          §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect David

Boima Hoff’s plea of “not true.” It is ordered that the judgment of the trial court is

affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack